FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 November 27, 2013 Filed Via EDGAR (CIK # 0001109441) Securities and Exchange Commission treet NE Washington, DC 20549 RE: Franklin Floating Rate Master Trust (Registrant) File No. 811-09869 Ladies/Gentlemen: On behalf of the above-referenced Registrant, submitted herewith for filing is Amendment No. 19 to the Registrant's Registration Statement under the Investment Company Act of 1940 (1940 Act). Shares of the Registrant may be purchased only in private placement transactions. This Amendment has been filed pursuant to Rule 8b-16 under the 1940 Act. Sincerely yours, Franklin FLOATING RATE MASTER TRUST /s/Karen L. Skidmore Karen L. Skidmore Vice President and Secretary KLS/ksa
